DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remark
The claim recites a combination of additional elements including:

wherein the MAC sub-header comprises a first information field, and the first information field is configured to indicate whether the MAC sub-header comprises a length indication L fields wherein the first information field is configured to indicate that the MAC sub-header does not comprise the L field, and a format of the MAC sub-header is the first information field/a second information field/a logical channel identification (LCID) field, or 
the format of the MAC sub-header is the first information field/the second information field/a third information field; 
wherein the second information field is configured to indicate the LCID field or the third information field, the third information field is configured to indicate multiple consecutive MAC subPDUs after the MAC sub-header, and each MAC subPDU of the multiple consecutive MAC subPDUs, except the MAC subPDU to which the MAC sub-header belongs, does not comprise a sub-header. 

The claim as a whole integrates the method of organizing data into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing the receiving end to process flexibly the received MAC PDU according to the specific information indicated by the first information field, and specifically, when the first information field indicates that the current sub-header of MAC subPDU does not include an L field, the receiving end does not need to repeatedly perform read operation for the L field of the of MAC sub-header, thereby15 reducing the data processing overhead as a whole, and being beneficial to the improvement in flexibility and efficiency of data processing at the receiving end (See Para. 0038 from Applicant’s Specification). Thus, the claim is eligible under 35 U.S.C. 101 because it is not directed to a judicial exception (abstract idea).

Allowable Subject Matter
Claims 1-3, 5-9, 11-15 and 17-19 are allowed (renumbered as claims 1-16). Claims 4, 10 and 16 were cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 1, 7 and 13 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 1, 7 and 13. Claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15 and 17-19 are also allowed since they depend on claims 1, 7 and 13 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MELVIN C MARCELO/Primary Examiner, Art Unit 2463